         Case 1:20-cr-00136-NRB Document 25 Filed 09/30/20 Page 1 of 1




                                                           September 30, 2020

By ECF
Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Earl Martin a/k/a Robert Barnes, 20 Cr. 136 (NRB)

Dear Judge Buchwald:

      I write, without objection from the Government, to request a 60-day
adjournment of Mr. Barnes’s sentencing, presently scheduled for Wednesday, October
21, 2020. Additional time is required to enable me to pursue and review records in
support of Mr. Barnes’s sentencing submission. Because Mr. Barnes is currently
serving a New York State parole time assessment, which will run through at least
February 11, 2021, the proposed adjournment will have no impact on his custodial
status. Mr. Barnes requests that his sentencing, whenever it takes place, is
conducted by videoconference.

      Thank you for your consideration of this request.

                                 Respectfully submitted,

                                 /s/ Ariel Werner
                                 Ariel Werner
                                 Assistant Federal Defender
                                 212.417.8770

cc: David Robles, Assistant U.S. Attorney
                                                 Sentencing is adjourned until
                                                 December 14, 2020 at 11 AM.




                                                 Dated: New York, New York
                                                        September 30, 2020
